    Case: 1:20-cv-04402 Document #: 30 Filed: 08/24/20 Page 1 of 5 PageID #:1739




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 20-cv-04402
                        Plaintiff,
                                                    Judge Mary M. Rowland
       v.
                                                    Magistrate Judge Jeffrey Cummings
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                        Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) submits this Memorandum of Law in

support of its Motion for Entry of a Preliminary Injunction.
      Case: 1:20-cv-04402 Document #: 30 Filed: 08/24/20 Page 2 of 5 PageID #:1740




                                     MEMORANDUM OF LAW

I.        INTRODUCTION

          Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) brings the present action against the

defendants identified on Schedule A to the Complaint (collectively, the “Defendants”) for

infringement of U.S. Design Patent No. D842,363. As alleged in Plaintiff’s Complaint [1],

Defendants are knowingly and willfully offering for sale, selling, and/or importing into the United

States for subsequent resale or use products that infringe directly and/or indirectly Oakley’s

patented design, U.S. Patent No. D842,363 (the “Infringing Products”) through various fully

interactive, e-commerce stores1 operating under the seller aliases listed in Schedule A to the

Complaint (collectively, the “Seller Aliases”).

II.       STATEMENT OF FACTS

          On July 31, 2020, this Court granted Plaintiff’s Ex Parte Motion for Entry of a Temporary

Restraining Order (“the TRO”) [24]. The TRO authorized Plaintiff to provide notice of these

proceedings and the preliminary injunction hearing to Defendants by electronically publishing a

link to the Complaint, the TRO and other relevant documents on a website and by sending an e-

mail to the e-mail addresses identified in Exhibit 2 to the Declaration of Jason Groppe and any e-

mail addresses provided for Defendants by third parties that includes a link to said website. [24]

at ¶ 7. Since and pursuant to entry of the TRO, financial accounts associated with the Seller Aliases

have been frozen. See Declaration of Justin R. Gaudio (hereinafter, “Gaudio Declaration”) at ¶ 2.

          Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants.




1
    The ecommerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces.

                                                     1
       Case: 1:20-cv-04402 Document #: 30 Filed: 08/24/20 Page 3 of 5 PageID #:1741




III.      ARGUMENT

       A. This Court Has Already Found that the Requirements for a Preliminary Injunction Have
          Been Satisfied

          Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One Fin.,

Inc., 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001) (citations omitted). A temporary restraining

order or preliminary injunction may be issued upon a showing that: “(1) there is a reasonable

likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer irreparable injury if the

order is not granted because there is no adequate remedy at law; (3) the balance of hardships tips

in Plaintiff’s favor; and (4) the public interest will not be disserved by the injunction.” Columbia

Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill. 1996). By virtue of this Court’s

entry of the TRO, it has already found that the above requirements have been satisfied.

       B. The Equitable Relief Sought Remains Appropriate

          Since entry of the TRO, PayPal, Inc. (“PayPal”), Alipay, Amazon and Wish.com have

restrained accounts linked to the Seller Aliases that were offering for sale and/or selling the

Infringing Products. In the absence of a preliminary injunction, Defendants may attempt to move

any assets from their financial accounts to an offshore account. In addition, and as established in

Plaintiff’s TRO Memorandum [11], many federal courts, including the Northern District of

Illinois, have granted orders preventing the fraudulent transfer of assets. See, e.g., Lorillard

Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc., No. 1:03-cv-04844, 2005 WL

3115892 (N.D. Ill. Nov. 8, 2005). Therefore, Defendants’ assets should remain frozen for the

remainder of the proceedings.


                                                   2
      Case: 1:20-cv-04402 Document #: 30 Filed: 08/24/20 Page 4 of 5 PageID #:1742




IV.      CONCLUSION

         In view of the foregoing, Plaintiff respectfully requests that this Court enter the preliminary

injunction.

Dated this 24th day of August 2020.             Respectfully submitted,


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Jake M. Christensen
                                                Thomas J. Juettner
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080 / 312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                jchristensen@gbc.law
                                                tjjuettner@gbc.law

                                                Counsel for Plaintiff Oakley, Inc.




                                                   3
    Case: 1:20-cv-04402 Document #: 30 Filed: 08/24/20 Page 5 of 5 PageID #:1743




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the documents

on a website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Jason Groppe and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Thomas J. Juettner
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              tjjuettner@gbc.law

                                              Counsel for Plaintiff Oakley, Inc.




                                                 4
